Order entered October 18, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00600-CV

                       BMW OF NORTH AMERICA, LLC, Appellant

                                                V.

CANDACE GUNN, ADMINSTRATRIX OF THE ESTATE OF GARY DON GUNN, SR.,
                           Appellee

                           On Appeal from the Probate Court No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. PR-16-03004-2

                                            ORDER
       Before the Court is appellee’s October 13, 2017 motion to extend time to file appellee’s

brief. We GRANT the motion and extend the time to November 15, 2017. Further requests for

extension in this accelerated appeal will be disfavored.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE